Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “wherein the control portion adjusts an operation timing of the pressing force adjustment mechanism in the case of releasing or reducing the pressing force by the pressing force adjustment mechanism based on a temperature detected by the temperature detection member,” in combination with the other claim limitations.  Claims 2-13 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 14, the prior art of record does not disclose or suggest “wherein the control portion sets a timing for releasing or reducing the pressing force to the timing after a temperature detected by the temperature detection member falls below a predetermined threshold,” in combination with the other claim limitations.  Claims 15-19 depend from base Claim 14, and therefore these claims are also allowed.  
RE Claim 20, the prior art of record does not disclose or suggest “when the apparatus enters the sleep mode, and wherein the control portion sets a timing for releasing or reducing the pressing force to the timing after a temperature of the heater falls below a predetermined threshold,” in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852